Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  October 26, 2011                                                                    Robert P. Young, Jr.,
                                                                                                Chief Justice

  143878(28)(29)(31)(32)(33)                                                          Michael F. Cavanagh
                                                                                            Marilyn Kelly
                                                                                      Stephen J. Markman
                                                                                      Diane M. Hathaway
  PAUL H. SCOTT,                                                                          Mary Beth Kelly
            Plaintiff-Appellee,                                                           Brian K. Zahra,
                                                                                                     Justices
  v                                                        SC: 143878
                                                           COA: 306155
  MICHIGAN DIRECTOR OF ELECTIONS,                          Ingham CC: 11-000982-AA
  and GENESEE COUNTY DIRECTOR OF
  ELECTIONS,
            Defendants,
  and
  GARY CARNAHAN,
           Intervening Defendant-Appellant,
  and
  GOVERNOR RICHARD SNYDER and
  ATTORNEY GENERAL BILL SCHUETTE,
             Intervenors.
  _________________________________________/

          On order of the Court, the motions for immediate consideration are GRANTED.
  The motion to intervene is GRANTED. The motions for reconsideration of this Court’s
  October 20, 2011 order are considered, and they are DENIED, because it does not appear
  that the order was entered erroneously.

         The ultimate question here is whether signatures gathered on a recall petition are
  invalid if collected before a circuit court appeal of a ruling on the clarity of a petition is
  decided. MCL 168.952(7). Plaintiff, Representative Paul Scott, relying on this statute,
  urges that no signatures collected before the circuit court’s decision are valid, and
  defendants argue to the contrary. Given the absence of explicit language in the statute
  indicating one way or the other, plaintiff’s construction is at the very least debatable.

         The granting of an injunction constitutes an extraordinary judicial power that is
  only justified when the party seeking an injunction can show a likelihood that it will
  succeed on the merits of the claim. Northern Warehousing, Inc v Dep’t of Ed, 475 Mich
                                                                                                               2

859 (2006). To halt an election by an injunction is an even more extraordinary action.
“[E]quitable relief,” such as an injunction, “may not properly be substituted for a
statutory remedy prescribed for the determination of the validity of an election.”
Attorney General v Ingham Circuit Judge, 347 Mich 579, 584 (1957).

      The circuit court’s original decision concluding that plaintiff had not met his
burden to prevent the recall election properly applied the standards for determining
whether to grant an injunction. The court correctly concluded that plaintiff had not
shown a likelihood of succeeding on his claim. Scott v Director of Elections, 490 Mich
___ (entered October 20, 2011, Docket No. 143878).

       Plaintiff has now petitioned this Court, claiming that he does not seek to prevent
the recall election, but merely seeks to move it to the next scheduled election in February
because of the confusion created by the several judicial decisions in this matter.
However, plaintiff cites no authority for the proposition that this Court is authorized to
“adjourn” an election.

      It is our firm hope that those officials charged with administering the election in
Genesee County will ensure the fullest participation in the electoral process of all citizens
who wish to have their voices heard on this matter.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 26, 2011                    _________________________________________
       d1026                                                                 Clerk